FLY, C. J.
This is an appeal from a judgment granting a plea of privilege to appellee to be sued in Bexar county.
The suit was based on an alleged failure to furnish ditches sufficient to convey water to land leased by appellant from appellee. The claim was based on a written contract, which did not contain any reference to furnishing ditches, but merely permitted appellant to use the pumping plant and specially provided that no damages should arise from a failure of the pumping plant to furnish sufficient water. There was no written contract to furnish ditches to appellant in Hidalgo county. The venue was properly changed.
The judgment is affirmed.